829 F.2d 1119Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Frederic DRAPER, Petitioner-Appellant,v.Edward W. MURRAY, Director of the Virginia Department ofCorrections, Respondent-Appellee.
No. 87-7557
United States Court of Appeals, Fourth Circuit.
Submitted July 23, 1987.Decided September 18, 1987.

William Frederic Draper, pro se.
Richard Bain Smith, Assistant Attorney General, for appellee.
Before MURNAGHAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the magistrate's recommendation discloses that an appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.  Because the dispositive issues recently have been decided authoritively, we deny petitioner's request for a transcript of the prosecutor's opening statement, deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal on the reasoning of the district court.  Draper v. Murray, C/A No. 86-602-N (E.D. Va., March 19, 1987).


2
DISMISSED.